DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-14 and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Odlen (EP 2 489 621 A1).
Odlen discloses a method of monitoring a conveyance apparatus within a conveyance system, the method comprising: obtaining a starting location position probability distribution of the conveyance apparatus within the conveyance system (paragraphs 6 and 7); detecting motion of the conveyance apparatus away from the probable starting location for a period of time (paragraphs 17-20); determining a distance traveled by the conveyance apparatus during the period of time (paragraph 21); determining a direction of motion of the conveyance apparatus during the period of time (paragraph 7); and determining a probability of the conveyance apparatus being at each of a plurality of possible destination locations at a conclusion of the period of time in response to the starting location position probability distribution and at least one of the distance traveled, the direction of motion, and the period of time (paragraphs 20-22).
Odlen discloses the method, wherein determining a distance traveled by the conveyance apparatus during the period of time further comprises: detecting an acceleration (via accelerometer 5) of the conveyance apparatus during the period of time; and determining the distance travelled by the conveyance apparatus in response to the acceleration and the period of time (paragraphs 19-22).
Odlen discloses the method, wherein determining a distance traveled by the conveyance apparatus during the period of time further comprises: obtaining a velocity of the conveyance apparatus during the period of time (figure 3B); and determining the distance travelled by the conveyance apparatus in response to the velocity of the conveyance apparatus and the period of time (figures 3B and 3C).
Odlen discloses the method, wherein obtaining a velocity of the conveyance apparatus during the period of time further comprises: detecting a velocity of the conveyance apparatus during the period of time (figure 3B).
Odlen discloses the method, wherein the direction of motion of the conveyance apparatus is determined in response to the acceleration of the conveyance apparatus detected during the period of time (figure 3A).
Odlen discloses the method, further comprising: activating an alert when the probability of the conveyance apparatus being at each of a plurality of possible destination locations at a conclusion of the period of time is less than a selected probability (paragraph 28).
Odlen discloses the method, wherein the conveyance system is an elevator system and the conveyance apparatus is an elevator car (figure 1).
Odlen discloses the method, further comprising: determining the probable destination location, wherein the probable destination location is a possible destination location of the plurality of possible destination locations having the probability that is highest amongst the plurality of possible destination locations (abstract; and paragraphs 10 and 22).

Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
8/27/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837